*627
Opinion


per curiam:

This suit is brought for the alleged infringement of a patent, the application for which was filed by Arthur Mauterer in 1925 and resulted in the patent in suit, No. 1,689,678, issued October 30, 1928. The findings show that this patent, together with all rights of action for past infringements was assigned to the plaintiff in this suit on October 17,1935.
The findings fully set out the subject matter of the patent and the nature of the patented structure, together with the claims of the patent upon which the suit is brought. It is not necessary, however, to go into detail in reference to these matters as the suit appears to have been abandoned. No argument has been made on behalf of the plaintiff, and the findings of the commissioner of this court, which we have adopted, show plainly that in view of the prior art the patent is invalid for lack of invention.
Plaintiff’s petition must be dismissed and it is so ordered.